             Case 2:19-cv-00199-RBL Document 146 Filed 03/30/20 Page 1 of 5



 1                                                             The Honorable Ronald B. Leighton
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                           WESTERN DISTRICT OF WASHINGTON

 7                                            AT TACOMA

 8   CHERYL KATER and SUZIE KELLY,                     Case No.: 2:15-cv-00612-RBL
     individually and on behalf of all others
 9
     similarly situated,                               STIPULATED MOTION AND ORDER
10                                                     REGARDING BRIEFING AND
                            Plaintiffs,                DISCOVERY SCHEDULE ON
11          v.                                         DEFENDANTS’ RENEWED MOTION
                                                       TO COMPEL ARBITRATION AND
12   CHURCHILL DOWNS INCORPORATED, a                   RENEWED MOTION TO DISMISS
     Kentucky corporation, and BIG FISH
13
     GAMES, INC., a Washington corporation,
14
                            Defendants.
15

16
     MANASA THIMMEGOWDA, individually
     and on behalf of all others similarly situated,   Case No.: 2:19-cv-00199-RBL
17

18                          Plaintiff,                 STIPULATED MOTION AND
                                                       ORDER REGARDING BRIEFING
            v.                                         AND DISCOVERY SCHEDULE ON
19
                                                       DEFENDANTS’ RENEWED MOTION
20   BIG FISH GAMES, INC., a Washington                TO COMPEL ARBITRATION AND
     corporation; ARISTOCRAT                           RENEWED MOTION TO DISMISS
21   TECHNOLOGIES INC., a Nevada
     corporation; ARISTOCRAT LEISURE
22   LIMITED, an Australian corporation; and
     CHURCHILL DOWNS INCORPORATED, a
23   Kentucky corporation,
24
                            Defendants.
25

26

27

28   STIPULATED MOTION AND [PROPOSED] ORDER                  ORRICK, HERRINGTON & SUTCLIFFE LLP
     RE BRIEFING AND DISCOVERY SCHEDULE (2:15-                     701 FIFTH AVENUE, SUITE 5600
                                                                 SEATTLE, W ASHINGTON 98104-7097
     cv-00612-RBL; 2:19-cv-00199-RBL)                                     +1 206 839 4300
                  Case 2:19-cv-00199-RBL Document 146 Filed 03/30/20 Page 2 of 5



 1               Pursuant to Local Civil Rule 10(g), consistent with the Court’s direction during the

 2   March 23, 2020 telephonic hearing, see Hr’g Tr. at 15:15-16 (“If you can agree on a revision of

 3   the schedule, I will adopt it.”), and based explicitly on defendants’ counsel’s representation that

 4   defendants are each experiencing “near-shutdown of their businesses,” plaintiffs Cheryl Kater,

 5   Suzie Kelly, and Manasa Thimmegowda (“Plaintiffs”) and defendants Big Fish Games, Inc.,

 6   Churchill Downs Inc., Aristocrat Technologies, Inc., and Aristocrat Leisure Limited

 7   (“Defendants”) hereby jointly move the Court to enter the following briefing and discovery

 8   schedule for Defendants’ forthcoming renewed motion to compel arbitration and renewed

 9   motion to dismiss for lack of personal jurisdiction (“Renewed Motions”):

10
         Event                                                                                  Date
11
         Deadline for Plaintiffs to respond to BFG’s arbitration-related First Set of           April 3, 2020
12
         Interrogatories
13
         Deadline for Defendants to file Renewed Motions                                        April 10, 2020
14
         Deadline for: (1) ATL and ATI to substantially complete document                       April 13,
15
         production responsive to Jurisdictional RFP Nos. 2, 5-11, 14-15, 21, and 26;           2020 1
16
         and (2) CDI to substantially complete document production responsive to
17
         Jurisdictional RFP Nos. 1-5, 7-8, 10-13, and 25
18
         Deadline for Plaintiffs to oppose Renewed Motions                                      April 24, 2020
19
         Deadline for Defendants to file replies in support of Renewed Motions                  May 1, 2020
20

21   1
       The parties agree that, if any defendant decides not to file a renewed motion to dismiss for lack
22   of personal jurisdiction by April 10, 2020, then: (1) that defendant irrevocably waives any right
     to challenge personal jurisdiction in the above-captioned cases, and (2) the April 13, 2020
23   production deadline does not apply to that defendant.
     Defendants state that, consistent with the discussion during the March 23, 2020 telephonic
24
     hearing, they reserve all rights to object to the scope of Plaintiffs’ jurisdictional discovery
25   requests, and will meet and confer with Plaintiffs regarding any outstanding disputes as to the
     scope of the requests. See Hr’g Tr. at 15:12–16:2. Plaintiffs state that they expect a substantially
26   complete production by April 13, 2020, do not believe that any objections as to scope are proper
     or timely, and reserve all rights to seek appropriate relief from the Court if Defendants fail to
27   satisfy their Court-ordered discovery obligations.
28
         STIPULATED MOTION AND [PROPOSED] ORDER                       ORRICK, HERRINGTON & SUTCLIFFE LLP
         RE BRIEFING AND DISCOVERY SCHEDULE (2:15-                          701 FIFTH AVENUE, SUITE 5600
                                                             -1-          SEATTLE, W ASHINGTON 98104-7097
         cv-00612-RBL; 2:19-cv-00199-RBL)                                          +1 206 839 4300
             Case 2:19-cv-00199-RBL Document 146 Filed 03/30/20 Page 3 of 5



 1   DATED: March 27, 2020

 2    /s/ Mark Parris                                     /s/ Emily Johnson Henn
      /s/ Paul Rugani                                     /s/ Lindsey Barnhart
 3   Mark Parris (Bar No. 13870)                          Emily Johnson Henn (pro hac vice)
     mparris@orrick.com                                   ehenn@cov.com
 4   Paul F. Rugani (Bar No. 38664)                       Lindsey Barnhart (pro hac vice)
     prugani@orrick.com                                   lbarnhart@cov.com
 5   ORRICK HERRINGTON & SUTCLIFFE LLP                    COVINGTON & BURLING LLP
     701 5th Avenue, Suite 5600                           3000 El Camino Real
 6   Seattle, WA 98104                                    5 Palo Alto Square
     Telephone: (206) 839-4320                            Palo Alto, CA 94306
 7                                                        Telephone: (650) 632-4700
     Attorneys for Defendants Aristocrat                  /s/ Gary Rubman
 8   Technologies, Inc., Aristocrat Leisure               Gary Rubman (pro hac vice)
     Limited, Big Fish Games, Inc. and                    grubman@cov.com
 9   Churchill Downs Inc.                                 COVINGTON & BURLING LLP
                                                          One CityCenter
10                                                        850 Tenth Street, NW
                                                          Washington, D.C. 20001
11                                                        Telephone: (202) 662-6000
12                                                        /s/ Ashley M. Simonsen
                                                          Ashley M. Simonsen (pro hac vice)
13                                                        asimonsen@cov.com
                                                          COVINGTON & BURLING LLP
14                                                        1999 Avenue of the Stars
                                                          Los Angeles, CA 90067
15                                                        Telephone: (424) 332-4782
                                                          /s/ Matthew Q. Verdin
16                                                        /s/ David Watnick
                                                          Matthew Q. Verdin (pro hac vice)
17                                                        mverdin@cov.com
                                                          David Watnick (pro hac vice)
18                                                        dwatnick@cov.com
                                                          COVINGTON & BURLING LLP
19                                                        Salesforce Tower
                                                          415 Mission Street, Suite 5400
20                                                        Telephone: (415) 591-7065
21                                                        Attorneys for Defendants Aristocrat
                                                          Technologies, Inc., Aristocrat Leisure
22                                                        Limited, and Big Fish Games, Inc.

23

24

25

26

27

28   STIPULATED MOTION AND [PROPOSED]                         ORRICK, HERRINGTON & SUTCLIFFE LLP
     ORDER RE BRIEFING AND DISCOVERY                                 701 FIFTH AVENUE, SUITE 5600
     SCHEDULE (2:15-cv-00612-RBL; 2:19-cv-00199-   -2 -            SEATTLE, W ASHINGTON 98104-7097
                                                                            +1 206 839 4300
     RBL)
             Case 2:19-cv-00199-RBL Document 146 Filed 03/30/20 Page 4 of 5


                                                          /s/ Todd Logan
 1                                                        Rafey Balabanian
                                                          (admitted pro hac vice)
 2                                                        Eve-Lynn Rapp
                                                          (admitted pro hac vice)
 3                                                        Todd Logan
                                                          (admitted pro hac vice)
 4                                                        EDELSON PC
                                                          123 Townsend Street, Suite 100
 5                                                        San Francisco, California 94107
                                                          Tel: 415.212.9300 Fax: 415.373.9435
 6                                                        Email: rbalabanian@edelson.com
                                                          Email: erapp@edelson.com
 7                                                        Email: tlogan@edelson.com

 8                                                        Benjamin H. Richman
                                                          (admitted pro hac vice)
 9                                                        EDELSON PC
                                                          350 North LaSalle Street, Suite 1400
10                                                        Chicago, Illinois 60654
                                                          Tel: 312.589.6370 Fax: 312.589.6378
11                                                        Email: brichman@edelson.com

12                                                        Cecily C. Shiel, WSBA #50061
                                                          TOUSLEY BRAIN STEPHENS
13                                                        1700 Seventh Ave., Ste. 2200
                                                          Seattle, WA 98101
14                                                        Phone: 206.682.5600
                                                          Email: cshiel@tousley.com
15
                                                          Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND [PROPOSED]                         ORRICK, HERRINGTON & SUTCLIFFE LLP
     ORDER RE BRIEFING AND DISCOVERY                                 701 FIFTH AVENUE, SUITE 5600
     SCHEDULE (2:15-cv-00612-RBL; 2:19-cv-00199-   -3 -            SEATTLE, W ASHINGTON 98104-7097
                                                                            +1 206 839 4300
     RBL)
              Case 2:19-cv-00199-RBL Document 146 Filed 03/30/20 Page 5 of 5



 1                                                  ORDER

 2           IT IS SO ORDERED.

 3

 4   Dated this30th day of March, 2020.

 5

 6

 7
                                                        A
                                                        Ronald B. Leighton
 8                                                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    STIPULATED MOTION AND [PROPOSED]                         ORRICK, HERRINGTON & SUTCLIFFE LLP
      ORDER RE BRIEFING AND DISCOVERY                                701 FIFTH AVENUE, SUITE 5600
      SCHEDULE (2:15-cv-00612-RBL; 2:19-cv-00199-    -4 -          SEATTLE, W ASHINGTON 98104-7097
                                                                            +1 206 839 4300
      RBL)
